Citation Nr: 0104851	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-24 494	)	DATE
	)
	)


THE ISSUE

Whether the December 16, 1996, decision wherein the Board of 
Veterans' Appeals denied basic eligibility for nonservice-
connected pension benefits should be reversed or revised on 
the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
April 1949 as a Philippine Scout.





The Board of Veterans' Appeals (the Board) notes that the 
veteran has challenged the Board's December 19, 1996 decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1400 (2000), 

20.1403 (1999); VAOPGCPREC 01-98.  These new statutory and 
regulatory provisions permit a claimant to demand review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
judicial review of such determinations.

In July 1999 the veteran presented argument directed to CUE 
that met essential elements of a formal motion in support of 
revision of the December 1996 Board decision on the basis of 
CUE.  His representative in September 1999 also made a 
written presentation in this matter.  In response to these 
presentations, the Board in December 1999 advised the veteran 
and his attorney of the docket number assigned to the motion.  


FINDINGS OF FACT

1.  In a decision dated December 19, 1996, the Board denied 
the appellant's claim of basic eligibility for nonservice-
connected pension benefits.

2.  The facts as they were known at the time of the Board 
decision of December 19, 1996, were correct and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of December 19, 1996, were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of December 19, 1996, wherein the Board denied 
basic entitlement to nonservice-connected pension benefits 
did not contain CUE.  38 U.S.C.A. §§  5109A, 7104, 7111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 20. 1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran served in the Philippine Scouts from July 1946 to 
April 1949.  In 1958 he filed a claim for VA disability 
compensation based on this period of service and at the time 
he reported no other military service.  The RO denied the 
claim in 1958 and in his appeal he described himself as "a 
true and a genuine ex-Philippine Scout of the U.S. Army."  
The Board, when it affirmed the RO decision in January 1959, 
noted the veteran had enlisted as a Philippine Scout in July 
1946.  The RO later in 1959 advised him that he had no 
entitlement to educational benefits based upon this service.

The veteran was next heard from regarding VA benefits in 
August 1993 when he submitted an application for nonservice-
connected disability pension.  On the application form he 
listed the military service from July 1946 to April 1949.  He 
supplemented the record with documents and correspondence 
from the service department that pertained to the referenced 
period of his military service.  A 1994 certification of 
military service identified his service from 1946 to 1949 as 
a member of the "Army of the United States Philippine 
Scouts".  In 1994 he added documentation from claims of 
other Philippine veterans to support his eligibility for 
nonservice-connected pension benefits. 


Criteria

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency and indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8.

Service before July 1, 1946, in the organized military forces 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces, organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by chapter 11, title 38, 
United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.8(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: 

(1) the evidence is a document issued by the service 
department, or a copy of an original document if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody; 

(2) the document contains needed information as to length, 
time and character of service; and 

(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements discussed above, VA shall request verification 
of service from the service department.  38 C.F.R. 
§ 3.203(c).

Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits; the requirements of 
well-groundedness; and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).  The basic regulatory framework for the Board 
review of CUE motions was substantially affirmed recently.  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) or new 
section 5109A of title 38 United States Code, that have not 
been subsumed by Board decisions.  The Board notes that the 
RO determination in late 1993 that was appealed and led to 
the Board decision of December 19, 1996 was subsumed by the 
Board's December 1996 decision.  See, Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  

In this case, the veteran argues, in essence, that in its 
December 1996 decision the Board committed CUE when it failed 
find that he had met the basic eligibility requirements for 
nonservice-connected disability pension.  Specifically, the 
veteran argues that the Board's errors consisted of not 
giving any credit to his Philippine Scout service or his 
veteran's status, and in failing to give any consideration to 
the evidence of other Philippine veterans who were granted 
pension benefits.  The veteran also asserted that the Board 
erred when it failed to apply the Equal Access to Justice 
Act, 28 U.S.C.A. § 2412.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes CUE and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 

The appellant's military service in the Philippine Scouts 
from July 1946 to April 1949 has been verified as his sole 
period of service.  His service as a Philippine Scout 
enlisted under Section 14, Public Law 190, 79th Congress, 
does not constitute active military service for purposes of 
VA nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 101, 107, 1502, 1521 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).

The appellant's claim for nonservice-connected disability 
pension benefits was received in 1993.  The evidence in 
support of the claim included a WD AGO Form 53 that confirmed 
his service in the Philippine Scouts from July 1946 to April 
1949.  This was the only period of service reported by the 
service department.  The Board observes that the veteran at 
the time of the 1958 contact with VA indicated that he had 
not had any service prior to his enlistment in 1946 in the 
Philippine Scouts.  His more recent recollections do not 
appear to conflict materially with his recollection of 
military service many years earlier.

The Board in 1996 determined that the issue of this appeal is 
a matter in which the law, as opposed to the evidence, was 
dispositive on the issue.  In cases such as this, where the 
law and not the evidence is dispositive, and a favorable 
determination is not warranted, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law (Cf. FED 
R. CIV. P. 12(b)(6) ("failure to state a claim upon which 
relief can be granted").  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The RO in denying the claim correctly stated the 
applicable law.

The Board has not ignored the veteran's assigned errors.  
However, regarding qualifying service, it is patently clear 
from the provisions of 38 C.F.R. § 3.203 that the Secretary 
has made service department verification a requirement for 
establishing qualifying service.  The provisions of paragraph 
(a) allow the VA to accept evidence submitted by the veteran 
without service department verification only if that evidence 
is itself a document issued by the service department and VA 
is satisfied as to its authenticity and accuracy.  



The issuance of this regulation was within the scope of VA's 
statutory authority to prescribe specific regulations 
regarding the "proof" of service.  38 U.S.C.A. § 501(a)(1).  
The Board is bound by the service department's certification 
in a determination of recognized service.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

Evidence of service, as discussed above, consisted solely of 
verified service with the Philippine Scouts from 1946 to 
1949.  Since the appellant had not disputed the 
certification, the Board was under no obligation to ask for 
another inquiry.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  The certification has consistently confirmed his 
service with a Philippine Scout beginning in July 1946. 

Under the statutory structure set up by the Congress of the 
United States, the Secretary of the VA is authorized to pay a 
nonservice-connected disability pension to veterans who had 
active service during a period of war.  38 U.S.C.A. §§ 101, 
1521.  Under the applicable law, service in the New 
Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, shall not be deemed to 
have been active military, naval, or air service for the 
purposes of any laws administered by the VA except with 
respect to certain contracts of National Service Life 
Insurance, the Missing Person's Act, compensation for 
service-connected disability or death, dependency and 
indemnity compensation and burial benefits.  38 U.S.C.A. 
§ 107.  

The only authority for the appellant's enlistment in 1946 as 
a Philippine Scout was Public Law 190.  38 C.F.R. § 3.8.  
Although the appellant obviously feels strongly that the 
circumstances of his service should be given appropriate 
consideration, the Board must note that the validity of the 
legislation and implementing regulations has been previously 
considered and affirmed.  See, for example, Quiban v. 
Veterans Administration, 928 F.2d 1154 (D.C.Cir. 1991); 
Rosalinas v. Brown, 5 Vet. App. 1 (1993).  

Upon application of the pertinent laws and regulations, the 
Board in December 1996 had no recourse but to find that the 
basic eligibility requirements for nonservice-connected 
disability pension benefits had not been satisfied as the 
appellant had not established that he has the requisite 
service.  His claim had no legal merit and was properly 
denied. 






The argument for CUE, in essence, focuses on the 
interpretation of the evidence.  The correct facts as stated 
were known to the Board in December 1996.  There is a lack of 
evidence of an error such that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

The Board must advise the veteran that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  His arguments of error do not address the character 
of his service, which is a crucial factor in establishing 
basic entitlement to the benefit he seeks.  

His service as a Philippine Scout is recognized for certain 
VA benefits but not nonservice-connected pension, and the 
validity of the different treatment afforded in the law and 
implementing regulations has been sustained.  He did not 
offer any argument that the Board misapplied the law to his 
period of service.

As to his argument regarding the application of the Equal 
Access to Justice Act (EAJA), the Board will simply point out 
that although the Board in December 1996 did not comment on 
the matter, the legislation was not applicable to the merits 
adjudication in a claim before the Board.  

The EAJA concerns a judgment for certain costs awarded to the 
prevailing party in any civil action brought by or against 
the United States or any agency or any official of the United 
States acting in his or her official capacity in any court 
having jurisdiction of such action (emphasis added).  See 28 
U.S.C.A. § 2412(a), (d)(1)(D)(2)(A-I).  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of December 16, 1996 have not been met.


ORDER

There was no CUE in the December 19, 1996, decision wherein 
the Board denied basic eligibility for nonservice-connected 
pension benefits and, accordingly, the motion for revision or 
reversal of the December 19, 1996 Board decision on the 
grounds of CUE is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



